DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 02 October 2020
Claims 1-20 are currently pending and have been examined.

IDS

The information disclosure statements (IDS) submitted on 10/02/20, 11/24/20, 06/08/21, 02/28/22 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 4, 5, 8, 11, 12, 15, 17, 18, 19, 22, 23, 26 of U.S. Patent No. 8589182B1 in view of in view of Melker et. al. (US Publication 20060062734A1) and in view of Potts et. al. (US Publication 20120046970A1).	
	Claim 1 recites the same or substantially similar limitations as Claims 1, 8, 15, 19 of U.S. Patent No. 8589182B1.  The main difference is that the instance application recites use of a caregiver field and checks for caregiver abuse/misuse/diversion of drugs in addition to patient/prescriber abuse/misuse diversion, which would be obvious over Potts ([0008]) and Melker ([0007]), with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]).  

Claims 1-6, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 2, 8, 14, 22, 24, 25, 26, 27, 28 of U.S. Patent No. 8731963B1 in view of in view of Melker et. al. (US Publication 20060062734A1) and in view of Potts et. al. (US Publication 20120046970A1).	

Claim 1 recites the same or substantially similar limitations as Claims 1, 23, 24 of U.S. Patent 8731963B1.  The main difference is that the instance application recites use of a caregiver field and checks for caregiver abuse/misuse/diversion of drugs in addition to patient/prescriber abuse/misuse diversion, which would be obvious over Potts ([0008]) and Melker ([0007]), with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]).  
  
Claims 1, 4, 5, 17 are provisionally rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 2, 5, 6, 10, 13, 14, 17, 18, 20, 21, 22, 23, 24, 27 of co-pending Application 15/057,898 in view of in view of Melker et. al. (US Publication 20060062734A1) and in view of Potts et. al. (US Publication 20120046970A1). 
This is a non-statutory double patenting rejection.  
Claim 1 recites the same or substantially similar limitations as Claim 2 of Application 15/057,898.  Dependent claims 4, 5, 17 of the instant application recite the same or substantially similar limitations as Claims 5, 6, 13, 14, 18, 20, 21, 23, 24, 27 of co-pending application 15/057,898.  The main difference is that Claim 1 of the instance application recites use of a caregiver field and checks for caregiver abuse/misuse/diversion of drugs in addition to patient/prescriber abuse/misuse diversion, which would be obvious over Potts ([0008]) and Melker ([0007]), with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]).

Claims 1, 2, 3, 4, 5, 6, 17 are provisionally rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 2, 3, 5, 6, 9,12, 13, 16, 18, 19, 20, 25, 26, 29, 33, 37, 38 of co-pending Application 15/014,831, in view of in view of Melker et. al. (US Publication 20060062734A1) and in view of Potts et. al. (US Publication 20120046970A1). 
This is a non-statutory double patenting rejection.  

Claim 1 recites the same or substantially similar limitations as Claim 2, 10, 17, 22, 35, 36, 39, of Application 15/014,831.  Dependent claims 2, 3, 4, 5, 6, 17 of the instant application recite the same or substantially similar limitations as Claims 3, 5, 6, 12, 13, 16, 18, 19, 25, 26, 29, 33, 37, 38, of co-pending application 15/014,831. The main difference is that Claim 1 of the instance application recites use of a caregiver field and checks for caregiver abuse/misuse/diversion of drugs in addition to patient/prescriber abuse/misuse diversion, which would be obvious over Potts ([0008]) and Melker ([0007]), with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]).  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-20) which recite steps of processing database queries that operate over data related to prescription, prescriber, patient and caregiver fields in a database to check for abuse, misuse or diversion of a prescription drug and authorizing fulfillment of the drug if there is no record of incidents of abuse, misuse or diversion of the drug by the patient, caregiver or prescriber.  
These limitations of Claim 1, as drafted, under the broadest reasonable interpretation, is directed to performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “one or more data processors…” language, processing one or more database queries that operate over data related to the prescription fields, prescriber fields, caregiver fields, and patient fields, under its broadest reasonable interpretation in the context of this claim is understood to be a mental process of the user reviewing data in a database related to prescribers, patients, prescriptions and caregivers to analyze a query related to the data.  Similarly, but for recitation of “said one or more database queries”, the limitation “checking for abuse, misuse, or diversion within the central computer database”, under its broadest reasonable interpretation in the context of this claim encompasses a mental process of the user using data in a query to identify instances of abuse, misuse or drug diversion in a database.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, 4, 5, 6, 15-20, reciting particular aspects of how checking a database for incidents of prescription drug abuse, misuse or diversion among a patient, prescriber or caregiver may be performed in the mind or with pen/paper, but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “one or more data processors”; “said one or more database queries”; “one or more computer memories for storing a central computer database and for receiving prescriptions…”; amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 4 line 24-page 5 line 3), see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “said prescription fields…storing prescriptions…”; “said patient fields…storing information sufficient to identify a patient…”; “said caregiver fields…storing information sufficient to identify a caregiver…”; “said prescriber fields…storing information sufficient to identify any and all prescribers…” amounts to mere data gathering and/or  insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as, “said central computer database having a database schema that contains and interrelates prescription fields, patient fields, caregiver fields, and prescriber fields”; “said computer database being distributed over multiple computers”;  “wherein the filling of the prescriptions is authorized for the prescription drug only if there is no record of incidents that indicate abuse, misuse, or diversion by the patient, caregiver, or prescriber, and if there is a record of such incidents, the central computer database indicates that such incidents have been investigated, and the central computer database indicates that such incidents do not involve abuse, misuse or diversion”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6, 15-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 7-14, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, “said central computer database being distributed over multiple computers”; “one or more computer memories for storing a central computer database and for receiving prescriptions…”; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); patient/prescriber/prescription/caregiver fields contained within in a database schema, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); patient/prescriber/prescription/caregiver fields contained within in a database schema, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 3-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1). 

Regarding Claim 1, Rearden discloses the following: 
	one or more computer memories for storing a central computer database and for receiving prescriptions from any and all patients being prescribed the prescription drug (Abstract, “A drug distribution system and method utilizes a central pharmacy and database to track all prescriptions for a sensitive drug. Information is kept in a central database regarding all physicians allowed to prescribe the sensitive drug, and all patients receiving the drug”; “The database is likely stored in storage 140”;), said central computer database having a database schema that contains and interrelates prescription fields, patient fields, […caregiver fields…], and prescriber fields (Col 7 line 43-50, “The database is likely stored in storage 140, and contains multiple fields of information as indicated at 700 in FIG. 7. The organization and groupings of the fields are shown in one format for convenience. It is recognized that many different organizations or schemas may be utilized. In one embodiment, the groups of fields comprise prescriber fields 710, patient fields 720, prescription fields 730 and insurance fields 740”); 
	said central computer database being distributed over multiple computers (Col 8 lines 2-5, “the central database may be distributed among multiple computers provided a query operates over all data relating to such prescriptions, prescribers and patients for the drug”); 
	said prescription fields, contained within the database schema, storing prescriptions for the prescription drug with the potential for abuse, misuse, or diversion (Col 7 lines 45-50, “The organization and groupings of the fields are shown in one format for convenience. It is recognized that many different organizations or schemas may be utilized. In one embodiment, the groups of fields comprise prescriber fields 710, patient fields 720, prescription fields 730 and insurance fields 740”; Claim 19, “receiving, using a computer processor, into a single computer database and storing in a computer memory all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by a company that obtained approval for distribution of the prescription drug, the single prescription drug having the potential for abuse, misuse or diversion”); 
	said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the prescription drug is prescribed (Col 7 lines 45-50, “The organization and groupings of the fields are shown in one format for convenience. It is recognized that many different organizations or schemas may be utilized. In one embodiment, the groups of fields comprise prescriber fields 710, patient fields 720, prescription fields 730 and insurance fields 740”; 	see Fig. 9 which shows Patient Information including name, phone numbers, address, insurance, etc.  Examiner notes that this is intended to be a form that is faxed, however, it would be obvious that this Patient Information would be included in the database)  
	said prescriber fields, contained within the database schema (Col 7 lines 45-50 “The organization and groupings of the fields are shown in one format for convenience. It is recognized that many different organizations or schemas may be utilized. In one embodiment, the groups of fields comprise prescriber fields 710, patient fields 720, prescription fields 730 and insurance fields 740”), storing information sufficient to identify any and all physicians or other prescribers of the prescription drug and information to show that the physicians or other prescribers are authorized to prescribe the prescription drug (Claim 1 “information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the physicians or other prescribers are authorized to prescribe the company's prescription drug”); 
	one or more data processors for processing one or more database queries that operate over data related to the prescription fields, prescriber fields, patient fields, and […caregiver fields…] (Col 2 lines 20-26, “The exclusive central database contains all relevant data related to distribution of the drug and process of distributing it, including patient, physician and prescription information. Several queries and reports are run against the database to provide information which might reveal potential abuse of the sensitive drug, such as early refills”; FIG. 8 is a block diagram showing a list of queries against the database fields”). 	
	said one or more database queries checking for abuse, misuse, or diversion within the central computer database, wherein the filling of the prescriptions is authorized for the prescription drug only if there is no record of incidents that indicate abuse, misuse, or diversion by the patient, […caregiver…], or prescriber, and if there is a record of such incidents, the central computer database indicates that such incidents have been investigated, and the central computer database indicates that such incidents do not involve abuse, misuse or diversion (Claim 1, “checking for abuse, using the computer processor and the single computer database, and authorizing filling of the prescriptions for the company's prescription drug only if there is no record of incidents that indicate abuse, misuse, or diversion by the narcoleptic patient and prescriber, and if there is a record of such incidents, the single computer database indicates that such incidents have been investigated, and the single computer database indicates that such incidents do not involve abuse, misuse or diversion”);
	Rearden does not explicitly teach the following, but Melker, which is directed to preventing diversion of prescription drugs, does teach the following: 
	abuse, misuse, or diversion by the […caregiver…] ([0007] teaches that “family members, caretakers, and others” may “divert a portion of the prescribed medication”). 
	Rearden teaches a system that uses a database to monitor patient and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription. Rearden does not teach that the system checks for records of incidents of abuse, misuse or diversion by a caregiver.  Melker teaches that it is relatively easy for family members and caretakers to divert portions of a prescribed medication.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Rearden with these teachings of Melker, to check for records of drug abuse, misuse or diversion by a caregiver in addition to abuse, misuse or diversion by the patient and prescriber, with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]). 
	Rearden/Melker do not explicitly teach the following, but Potts, which is directed to a controlled substance distribution system that utilizes a database to monitor data pertaining to a controlled substance, does teach: 
	[…caregiver fields…] ([0008] “a controlled substance distribution system may include a controlling entity in communication with a dispensing center. The controlling entity may include a computing device in communication with a database. The database may include a patient identifier associated with a patient, a caregiver identifier associated with a caregiver for the patient”)
	said caregiver fields, contained within the database schema, storing information sufficient to identify a caregiver associated with the patient ([0008] “a controlled substance distribution system may include a controlling entity in communication with a dispensing center. The controlling entity may include a computing device in communication with a database. The database may include a patient identifier associated with a patient, a caregiver identifier associated with a caregiver for the patient”). 
	Rearden/Melker teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription. Rearden/Melker do not teach that the system contains “caregiver fields” within the database that store information sufficient to identify a caregiver associated with a patient, but Potts does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rearden/Melker with these teachings of Potts, to also include a field in the database schema to contain information to identify a caregiver associated with a patient who has been prescribed a prescription drug, with the motivation of monitoring activities of caregivers and monitoring distribution of a controlled substance to a caregiver ([0048]). 

Regarding Claim 2, Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further teaches  wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug (Claim 1, “wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug”; “At 620, a purchase order is generated for the inventory transferred to the production location and is sent, such as by fax, to a controller, such as the controller of the company that obtained approval for distribution and use of the sensitive drug”). 
 
Regarding Claim 3, Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further teaches, wherein the one or more database queries are processed by the one or more data processors for identifying that the patient or the caregiver associated with the patient is a cash payer and for identifying a physician that is interrelated with the patient through the schema of the single computer database (Col 6, lines 40-45, “The second path, beginning at 406 results in a note code being entered into the database on a patient screen indicating an early refill request at 432. The pharmacist evaluates the patient's compliance with therapy or possible product diversion, misuse or over-use at 436. In one embodiment, cash payers are also identified”); and 
	wherein said identifying that the patient or the caregiver associated with the patient is a cash payer indicates potential abuse, misuse, or diversion by the patient or the caregiver associated with the patient and is used to notify the physician that is interrelated with the patient through the schema of the single computer database (Col 6 lines 42-50, “The pharmacist evaluates the patient's compliance with therapy or possible product diversion, misuse or over-use at 436. In one embodiment, cash payers are also identified. The pharmacist then contacts the prescribing physician to alert them of the situation and confirm if the physician approves of the early refill at 438. If the physician does not approve as indicated at 440, the patient must wait until the next scheduled refill date to receive additional product as indicated at 442, and the process ends at 444”).  

Regarding Claim 4, Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further teaches, wherein the one or more database queries operate over all data relating to said prescription fields, prescriber fields, patient fields, and caregiver fields over the multiple computers (Col 7 lines 55-Col 8 line 5, “Several queries are illustrated at 800 in FIG. 8. There may be many other queries as required by individual state reporting requirements. A first query at 810 is used to identify prescriptions written by physician. The queries may be written in structured query language, natural query languages or in any other manner compatible with the database. A second query 820 is used to pull information from the database related to prescriptions by patient name. A third query 830 is used to determine prescriptions by frequency, and a nth query finds prescriptions by dose at 840. Using query languages combined with the depth of data in the central database allows many other methods of investigating for potential abuse of the drugs. The central database ensures that all prescriptions, prescribers and patients are tracked and subject to such investigations. In further embodiments, the central database may be distributed among multiple computers provided a query operates over all data relating to such prescriptions, prescribers and patients for the drug”). 

Regarding Claim 5. Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further teaches, wherein the central computer database is used to identify a current pattern or an anticipated pattern of abuse, misuse, or diversion of the prescription drug (Abstract, “Information is kept in a central database regarding all physicians allowed to prescribe the sensitive drug, and all patients receiving the drug. Abuses are identified by monitoring data in the database for prescription patterns by physicians and prescriptions obtained by patients”); and 
	wherein the current pattern or the anticipated pattern is identified using periodic reports generated on a regular basis from the central computer database (Col 2 lines 20-26, “The exclusive central database contains all relevant data related to distribution of the drug and process of distributing it, including patient, physician and prescription information. Several queries and reports are run against the database to provide information which might reveal potential abuse of the sensitive drug, such as early refills”).  

Regarding Claim 6. Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further teaches, wherein current inventory is cycle counted and reconciled with database quantities before shipments for a day or other time period are sent (Col 6, lines 4-7, “As noted at 266, for the sensitive drug, Xyrem, all inventory is cycle counted and reconciled with the database system quantities before shipments for the day are sent”).  

Regarding Claim 17, Rearden/Melker/Potts the limitations of Claim 1.  Rearden further discloses wherein the one or more database queries selectively block shipment of the prescription drug to the patient and the caregiver associated with the patient based on a determination of potential abuse by the patient or the caregiver associated with the patient (Claim 4, “The method of claim 1, comprising selectively blocking shipment of the prescription drug to the narcoleptic patient”; Claim 5, “The method of claim 1, wherein an abuse pattern is associated with the narcoleptic patient, and shipment of the prescription drug is blocked based upon such association”).

Regarding Claim 19, Rearden/Melker/Potts teach the limitations of Claim 1. Rearden further discloses wherein the one or more database queries determine that potential abuse is associated with a formulation from a brand manufacturer or a formulation from a generic manufacturer (Abstract, “A drug distribution system and method utilizes a central pharmacy and database to track all prescriptions for a sensitive drug. Information is kept in a central database regarding all physicians allowed to prescribe the sensitive drug, and all patients receiving the drug. Abuses are identified by monitoring data in the database for prescription patterns by physicians and prescriptions obtained by patients”; Col 2 lines 20-26, “The exclusive central database contains all relevant data related to distribution of the drug and process of distributing it, including patient, physician and prescription information. Several queries and reports are run against the database to provide information which might reveal potential abuse of the sensitive drug, such as early refills”; “In one embodiment, Xyrem® is subject to a restricted distribution program” – Xyrem® reads on a formulation from a brand manufacturer).  

Claim(s) 7-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Blackburn (US Publication 20140074283A1). 

Regarding Claim 7, Rearden/Melker/Potts/do not disclose the following, but Blackburn, which is directed to a drug-dispensing device with a locking mechanism, does teach the following: 	wherein the one or more data processors are operable to communicate with a computer processor of a drug dispensing device ([0006] “A first general aspect relates to a tamper-resistant drug receiving, regulating and dispensing apparatus comprising: a tamper-resistant canister constructed of a durable break-resistant material, the tamper-resistant canister comprising at least one access compartment, at least one regulating unit, and a locking mechanism; a controller operably in communication with the locking mechanism, the controller configured to at least control the locking mechanism; and a communication component operably in communication with the controller, the communication component configured to communicate with a device external to the tamper-resistant drug receiving, regulating and dispensing apparatus” where [0056] teaches “For example, the controller may be a computing device which is capable of encoding and decoding programmed instructions. The controller may contain a processor, memory, input and output devices” and [0070] teaches the device has a ‘microcontroller’), and 
	wherein the one or more data processors and the computer processor of the drug dispensing device exchange data relating to the prescriptions, the prescription drug, the patient, the caregiver, the physicians, the prescribers ([0046] “The output device 103 may externally display information to users of the tamper-resistant apparatus 100. Information displayed may include the apparatus's identification number, a user ID number (reads on “data relating to the patient”), prescribing health care professional information (reads on “data relating to the prescribers”), the name of the contents within the apparatus such as a drug name (reads on “data relating to the prescriptions and the prescription drug”), dosage strength (reads on “data relating to the prescriptions and the prescription drug”), the quantity of the contents stored within the apparatus (reads on “data relating to the prescriptions and the prescription drug”)…the expiration date of the contents, the dosing schedule or rate of content administration, a countdown timer until the next dose, administrative user contact information such as doctors, dentists, physical therapists, pharmacists, and nurses (reads on “the physicians” and “the caregivers”; Examiner notes that in this claim, the broadest reasonable interpretation of a caregiver is understood to be a doctor, therapist, pharmacist and/or nurse), prescription refills ([0049] “Communications with external devices may also be facilitated through communication components such as input device 105 or the output 103…information communicated may include dosing reminders, refill reminders, and any other information that may also displayed on the output 103” (“refill reminders” reads on “data relating to prescription refills”), […and the one or more database queries relating to the abuse, misuse, or diversion…]. 
	Rearden/Melker/Potts teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription. Rearden/Melker/Potts do not explicitly disclose that the data processors are in communication with the processor of a drug dispensing device, which can exchange data relating to the prescriptions, the prescription drug, the patient, the caregiver, the physicians, the prescribers and prescription refills, but Blackburn teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rearden/Melker/Potts with these teachings of Blackburn, to make the data processor operable to communicate with a drug dispensing device to exchange the aforementioned information (prescription information, patient information etc.), with the motivation of regulating the controlled substance drugs being dispensed (Blackburn [0008]), ensuring the intended recipient is the person who has been prescribed the drug, or that the intended recipient is an individual authorized to receive the controlled substance on the recipient’s behalf (Blackburn [0046]). 
	Blackburn teaches exchange of information relating to the prescriptions, the prescription drug, the patient, the caregiver, the physicians, the prescribers and prescription refills, but does not teach exchange of information relating to the […one or more database queries relating to the abuse, misuse, or diversion…]. As shown in Claim 1, Rearden teaches database queries relating to abuse, misuse, or diversion of a prescription drug.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Rearden (queries related to drug abuse/misuse/diversion) with teaching of Blackburn (exchanging information with a drug dispensing device) since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the queries related to drug abuse/misuse/diversion of Rearden for any of the other types of information exchange of Blackburn. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 8, Rearden/Melker/Potts/Blackburn teach the limitations of Claim 7.  Blackburn further teaches: 
	wherein the communication from the one or more data processors comprises a signal to control a locking mechanism on the drug dispensing device ([0047] "In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device"; [0049] "the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100"; [0053] "The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and receiving signals or input data to and from an exterior origin outside of the apparatus 100"; ([0055] "the external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus"; [0087] "In yet another alternative embodiment, the locking mechanism 120 may be disengaged or reengaged when there is an acceptable input on the user interface or a networked external computing device communicating with the apparatus via the apparatus's communication component").
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises a signal to control a locking mechanism on the drug dispensing device, but Blackburn teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to further modify the combined teachings of Rearden/Melker/Potts/ Blackburn with these teachings of Blackburn, so that system as taught by Rearden/Melker/
Potts/Blackburn used signal transmission to operate a locking mechanism on a drug dispensing device, with the motivation of preventing unauthorized entry to the stored drugs (Blackburn [0078]) and to prevent the intended recipient from inadvertently or purposefully obtaining excessive doses of controlled substance within an unduly short time period (Blackburn [0084]).

Regarding Claim 9, Rearden/Melker/Potts/Blackburn teach the limitations of Claim 7.  Blackburn further teaches: 
	wherein the communication from the one or more data processors comprises dosing information that can be stored in the dispenser ([0047] “In one embodiment, displayed information may include a timer, clock or countdown which may guide the user when the apparatus 100 will administer the next dose. In another embodiment, the output device 103 may display patient information. Patient information may include the patient's name, age, sex, prescribed drugs, prescription history and allergies. In alternative embodiments, the output device 103 may include information about the drug including contraindications, side effects, drug interactions, dosing schedule, and dosing concentrations. Furthermore, additional embodiments may display additional dosing instructions, for example, the display may inform the patient to take the dose before or after a meal, or it may inform the patient to take with a full glass of water, or even inform the patient to allow a specific amount of time after dosing before performing certain activities”)
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises dosing information that can be stored in the dispenser, but Blackburn teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to further modify the combined teachings of Rearden/Melker/Potts/ Blackburn with these teachings of Blackburn, so that system as taught by Rearden/Melker/
Potts/Blackburn communicates dosing information from the processor(s) to be stored in the dispenser, with the motivation of dispensing a controlled substance in accordance with a prescribed dosing schedule (Blackburn [0002]) and to prevent the intended recipient from inadvertently or purposefully obtaining excessive doses of controlled substance (Blackburn [0084]).
 
Regarding Claim 10, Rearden/Melker/Potts/Blackburn teach the limitations of Claim 7.  Blackburn further teaches: 
	wherein the communication from the one or more data processors comprises a signal to control an indicator on the drug dispensing device ([0045] “Embodiments of an output display 103 may be able to display digits, alphanumeric characters, icons, images, pictures, photographs, videos, still or moving graphical representations, and/or other like visual depictions” – all of these read on broadest reasonable interpretation of “control an indicator on the drug dispensing device”; [0049] “the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100. In one embodiment, the apparatus may communicate with an external device via a communication component, such as a through a cable connection port or via wireless transmission, to send information to the mobile device. Communications with external devices may also be facilitated through communication components such as input device 105 or the output 103, wherein the output may be user-interactive. For example, information communicated may include dosing reminders, refill reminders, and any other information that may also displayed on the output 103, and then confirmed” – sending information such as dosing reminders or refill reminders to the display reads on broadest reasonable interpretation of “control an indicator on the drug dispensing device”).  
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises a signal to control an indicator on the drug dispensing device, but Blackburn teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to further modify the combined teachings of Rearden/Melker/Potts/Blackburn with these teachings of Blackburn to control an indicator on the dispensing device, with the motivation of providing information regarding (e.g., indicating) information about the drug, side effects, interactions, dosing schedule or concentration (Blackburn [0047]).

Regarding Claim 12, Rearden/Melker/Potts/Blackburn teach the limitations of Claim 7.  Blackburn further teaches: 
	wherein the communication from the one or more data processors comprises a signal to control when a dose can be removed from the drug dispensing device ([0084] “In one embodiment, the controller may be placed in communication with the at least one piece of locking hardware 440. The controller may control the extension and retraction functions of the at least one piece of locking hardware 440. In one embodiment, the locking mechanism 120 may engage or disengage the at least one piece of locking hardware in response to programmed instructions. For example, in one embodiment, the locking mechanism may be programmed to release or engage the at least one piece of locking hardware 440 after a predetermined amount of time. At such intervals, the tamper-resistant drug-delivery regulation apparatus 100 may allow for the removal of one tablet or one prescribed dose of controlled substance, wherein a prescribed dose may include more than one tablet, vaporized spray, liquid volume dispersion, or other dosage release. After a prescribed dose is removed the apparatus' governing protocol, such as a timer, may automatically reset, or otherwise control operability of the apparatus, and may not allow additional contents to be dispensed until the next programmed dosage interval”).  
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises a signal to control when a dose can be removed from the drug dispensing device, but Blackburn teaches this limitation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rearden/Melker/Potts/Blackburn with these teachings of Blackburn, to include a communication signal when a drug dose can be removed from the dispensing device, so that the intended recipient is prevented from inadvertently or purposefully obtaining excessive controlled substances within an unduly short period of time (Blackburn [0084]). 

Regarding Claim 13, Rearden/Melker/Potts/Blackburn teach the limitations of Claim 7.  Blackburn further teaches:
	wherein the communication from the one or more data processors comprises a signal to control an alarm associated with the drug dispensing device to signal to the patient that it is time to take a second dosage of the prescription drug ([0047] "In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device"; [0049] "the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100"; [0053] "The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and receiving signals or input data to and from an exterior origin outside of the apparatus 100"; ([0055] "the external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus"); [0103] "The controller may distribute the contents based upon the receipt of a preprogrammed signal. For example, the controller may instruct the regulating device to engage in dispensing a controlled dose of the apparatus's contents based on an internal clock setting"; ([0048] "An audio output may include a speaker, loudspeaker, computer speaker, multimedia speaker, driver, tweeter, electroacoustic transducer, or any other device which may turn an electrical signal into a sound. The apparatus may also contain a reminder alarm that prompts intended recipients for a scheduled dosage of controlled substance. Those skilled in the art should appreciate that there may be other audio output embodiments."
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises a signal to control an alarm associated with the drug dispensing device to signal to the patient that it is time to take a second dosage of the prescription drug, but Blackburn teaches use of an alarm to prompt the user of a scheduled dosage; as the system of Blackburn is used for more than one dosage, Examiner is interpreting this to read on the claim language of a “second dosage”.	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rearden/Melker/Potts/Blackburn with these teachings of Blackburn, to include an alarm to signal to the patient to take a second scheduled dose of, with the motivation of ensuring that patients don't forget the appropriate schedule for taking their medication, or to assist if the patient becomes confused or has difficulty remembering if they have taken their medication at the appropriate day/time (Blackburn [0004]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Blackburn (US Publication 20140074283A1), further in view of Allphin (US Publication 20150202588A1). 

Regarding Claim 11, Rearden/Melker/Potts do not teach the following, but Allphin, which is directed to a drug dispensing device that stores a formulation including at least one abuse-preventing additive, does teach: wherein the communication from the one or more data processors comprises a signal to control removal of an objectionable compound from the prescription drug by the drug dispensing device, including one or more of a date and a time of day during which the objectionable compound can be removed from the prescription drug ([0006] “a method for preventing unauthorized use or abuse of a drug formulation comprises (a) providing a drug formulation comprising at least one of a drug, a prodrug, or precursor compound thereof, the formulation further comprising an abuse-preventing additive. The method further comprises (b) removing the abuse-preventing additive from the drug formulation of step (a) prior to administration, and (c) dispensing the drug formulation of step (b) to a patient in need thereof” – Examiner is interpreting “abuse-preventing additive” to read on “objectionable compound” per description at Applicant’s specification page 42, lines 17-20; [0091] “Although the dispensing device may dispense one dose at a time as-prescribed, in some embodiments, the dispensing device can process an entire bottle of concentrated liquid and store it in an internal reservoir, and then subsequently dispense from that reservoir to the patient as-prescribed. Such embodiments can account for the complexity of the process of removal of the additives resulting in long processing times or poor yields unless completed in one large batch”; [0092] “In one embodiment, the device can communicate with a prescriber via wired or wireless means (e.g., telephone line, wireless modem, cellular device, or the like), and the appropriate times to give the dose(s) to the patient are conveyed to the device by the prescriber. When an aversive is used, the device can be controlled or authorized remotely to process the formulation and to remove the denaturant, or to render it harmless and the formulation palatable. The device can allow access to the medication at particular times, and in appropriate minimal doses, enough to satisfy the current needs of the patient” – reads on a time of day the objectionable compound can be removed)
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the communication from the one or more data processors comprises a signal to control removal of an objectionable compound from the prescription drug by the drug dispensing device, including one or more of a date and a time of day during which the objectionable compound can be removed from the prescription drug, but Allphin teaches this limitation.	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rearden/Melker/Potts with these teachings of Allphin, to send a signal to the dispenser for removal of an objectionable compound of the drug at a time of day with the motivations of preventing abuse/misuse of the drug by using an aversive agent that causes (a) objectionable taste or odor with a denaturant, (b) negative physiological impact such as emesis or flushing, (c) counteraction of effect with an antagonist, (d) color additives rendering the liquid unappealing or unsuitable for surreptitious administration, or (e) persistent dye either in the mouth or in the urine which would be a means of confirming unauthorized use which would cause undesirable aesthetic changes, negative physiologic impacts or tracing agents (Allphin [0030]) but removing the aversive agent when the patient needs to take the medication  (Allphin [0031] so the medication is rendered palatable for administration ([0179]).  

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Blackburn (US Publication 20140074283A1), further in view of Ervin et al (US Publication 20130226339A1).

Regarding Claim 14. Rearden/Melker/Potts/Blackburn do not disclose the following, but Ervin, which is directed to methods of detecting a likely misuse of a medication via a computer coupled to a drug dispensing device, does teach wherein the communication from the one or more data processors relates to a registration of the drug dispensing device by the patient, and a tracking of usage of the drug dispensing device by the patient (abstract, "The system includes a computer communicatively coupled with a dispensing device. The computer receives a usage pattern of a medicament by the user as indicated by the dispensing device"; [0019] "a method of managing and monitoring access to medicaments can include a means for inputting identifying data"; [0103] shows code which includes code related to registration status of device, "There is no device registered with this Device ID number yet").
	Rearden/Melker/Potts/Blackburn teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts/Blackburn do not explicitly disclose that the communication from the one or more data processors relates to a registration of the drug dispensing device by the patient, and a tracking of usage of the drug dispensing device by the patient, but Ervin teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to modify the combined teachings of Rearden/Melker/Potts/Blackburn with the teachings of Ervin so that communication relates to a registration of the dispensing device and tracks use of the dispensing device by the patient, with the motivation of tracking a patient's compliance with the prescribed treatment regimen (Ervin [0084]).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Takatoku et. al. (US Publication 20120065999A1). 

Regarding Claim 15, Rearden/Melker/Potts do not explicitly teach, but Takatoku, which is directed to a system for selectively distributing drug to prevent drug diversion, does teach the following: wherein the one or more database queries determine that the patient is not associated with any caregiver, or that the patient is no longer associated with any caregiver ([0007] “prescriptions for the drug are filled only after a computer readable storage medium has been consulted to assure that the prescriber is registered in the medium and qualified to prescribe the drug, that the pharmacy is registered in the medium and qualified to fill the prescription for the drug, and the patient is registered in the medium and approved to receive the drug”; [0104] “a prescription filling approval determination section for determining whether the prescription for the drug is permitted to be filled to the patient based on whether the physician and the patient are registered in the hand held terminal in association with the drug” – Examiner is interpreting this as determining whether patient is associated with a physician, which reads on the broadest reasonable interpretation of “caregiver”); 
	and preventing shipment of the prescription drug to the patient based on the determination ([0107] “prescriptions for the drug are filled only after a computer readable storage medium has been consulted to assure that the prescriber is registered in the medium and qualified to prescribe the drug, that the pharmacy is registered in the medium and qualified to fill the prescription for the drug, and the patient is registered in the medium and approved to receive the drug”; if the prescription is only filled after the physician and patient have been verified in the system, then it reads on the claim language that fulfillment (shipment) is prevented when there is not an associated caregiver (physician)).  
	Rearden/Melker/Potts teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription.  Rearden/Melker/Potts do not explicitly disclose the database queries determine that a patient is not associated with a caregiver and prevent shipment of the drug, but Takatoku teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to modify the combined teachings of Rearden/Melker/Potts with the teachings of Takatoku so that the database queries as taught by Rearden/Melker/Potts would determine if the patient is not associated with a caregiver and subsequently prevent shipment of the drug, with the motivation of limiting unauthorized and/or inappropriate distribution of the drug (Takatoku [0120]). 

Regarding Claim 16, Rearden/Melker/Potts do not explicitly teach, but Takatoku, which is directed to a system for selectively distributing drug to prevent drug diversion, does teach the following: wherein the one or more database queries access the central computer database to determine if the patient has transitioned to a new caregiver ([0007] “prescriptions for the drug are filled only after a computer readable storage medium has been consulted to assure that the prescriber is registered in the medium and qualified to prescribe the drug, that the pharmacy is registered in the medium and qualified to fill the prescription for the drug, and the patient is registered in the medium and approved to receive the drug”; [0104] “a prescription filling approval determination section for determining whether the prescription for the drug is permitted to be filled to the patient based on whether the physician and the patient are registered in the hand held terminal in association with the drug” – Examiner is interpreting this as determining whether patient is associated with a physician, which reads on the broadest reasonable interpretation of “caregiver”); and 
	restarting shipments to the patient when the patient has transitioned to the new caregiver ([0107] “prescriptions for the drug are filled only after a computer readable storage medium has been consulted to assure that the prescriber is registered in the medium and qualified to prescribe the drug, that the pharmacy is registered in the medium and qualified to fill the prescription for the drug, and the patient is registered in the medium and approved to receive the drug”.  
	Rearden/Melker/Potts teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription.  Rearden/Melker/Potts do not explicitly disclose the database queries determine that a patient has transitioned to a new caregiver and restarts shipment of the drug, but Takatoku teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to modify the combined teachings of Rearden/Melker/Potts with the teachings of Takatoku so that the database queries as taught by Rearden/Melker/Potts would determine if the patient is associated with a new caregiver and subsequently resume shipment of the drug, with the motivation of authorizing a patient to receive a drug known or suspected to be associated with abuse (Takatoku [0187]). 
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Pham et. al. (“Household Diversion of Prescription Stimulants: Medication Misuse by Parents of Children with Attention-Deficit/Hyperactivity Disorder” article). 

Regarding Claim 18, Rearden/Melker/Potts do not teach the following, but Pham, which is directed to diversion of children’s drugs by their parents, does teach:  wherein the patient and the caregiver associated with the patient are residents of a same household, and wherein the computer processor associates potential abuse of the prescription drug with the same household (Methods, “Questionnaires were completed by 180 parents of youth who were currently taking stimulant medication for treatment of attention-deficit/hyperactivity disorder (ADHD). Parents were asked whether they or another adult in the home had ever taken their child's stimulant medication or given one child's stimulant medication to another child in the home” – Examiner is interpreting “parent” and “youth who are currently taking stimulant medication” to read on “caregiver” and “patient”, respectively; Parents taking the child’s medication themselves or administering to another child in the home reads on “associating potential abuse of the prescription drug with the same household”. 
	Rearden/Melker/Potts teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription, in which the processor is operable to communicate and exchange data with a drug dispensing device.  Rearden/Melker/Potts do not explicitly disclose that the patient and the caregiver associated with the patient are residents of a same household, and wherein the computer processor associates potential abuse of the prescription drug with the same household, but Pham teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rearden/Melker/Potts with these teachings of Pham in which the caregiver and patient reside in the same household and the potential for abuse of the drug is associated with the same household, with the motivation of checking for patterns of abuse, misuse or diversion of a caregiver as it may be easy for family members/caregivers to access the drug and could use it or sell it illegally (Melker [0007]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rearden et. al. (US Patent 8589182B1) in view of Melker et. al. (US Publication 20060062734A1), further in view of Potts et. al. (US Publication 20120046970A1), further in view of Takatoku et. al. (US Publication 20120065999A1), further in view of Siegel (US Publication 20100299158A1). 

Regarding Claim 20. The computer-implemented system of claim 1, wherein the one or more database queries probe the caregiver fields associated with the caregiver associated with the patient upon a refill request, and counseling the caregiver associated with the patient, or other contact with the caregiver associated with the patient, to verify that the caregiver associated with the patient is still acting as the caregiver for the patient ([0007] “prescriptions for the drug are filled only after a computer readable storage medium has been consulted to assure that the prescriber is registered in the medium and qualified to prescribe the drug, that the pharmacy is registered in the medium and qualified to fill the prescription for the drug, and the patient is registered in the medium and approved to receive the drug”; [0104] “a prescription filling approval determination section for determining whether the prescription for the drug is permitted to be filled to the patient based on whether the physician and the patient are registered in the hand held terminal in association with the drug” – Examiner is interpreting this as determining whether patient is associated with a physician, which reads on the broadest reasonable interpretation of “caregiver”); and 

	Rearden/Melker/Potts teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, checks the database for abuse, misuse or diversion prior to filling of the prescription, and determines if a caregiver is still associated with a patient.  Rearden/Melker/Potts do not explicitly disclose the database queries determine that a patient has transitioned to a new caregiver and restarts shipment of the drug, but Takatoku teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was filed, to modify the combined teachings of Rearden/Melker/Potts with the teachings of Takatoku so that the database queries as taught by Rearden/Melker/Potts would determine if the patient is associated with a new caregiver and subsequently resume shipment of the drug, with the motivation of authorizing a patient to receive a drug known or suspected to be associated with abuse (Takatoku [0187]). 
	Rearden/Melker/Potts/Takatoku do not teach the following, but Siegel, which is directed to monitoring medication prescriptions, does teach: 
	when the caregiver associated with the patient is no longer acting as the caregiver for the patient, selecting a new caregiver for the patient before the refill is filled ([0008] “identify physicians, pharmacists and others authorized to prescribe or dispense medications”)
	Rearden/Melker/Potts/Takatoku teach a system that uses a database to monitor patient, caregiver and prescriber fields with respect to prescription of a drug with potential for abuse, misuse or diversion, and checks the database for abuse, misuse or diversion prior to filling of the prescription.  Rearden/Melker/Potts/Takatoku do not teach that a caregiver is selected before a prescription is refilled, but Siegel teaches selecting a caregiver (physician) who is authorized to fill a prescription.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify 	Rearden/Melker/Potts/Takatoku with these teachings of Siegel, to require selection of a caregiver prior to filling (refilling) a prescription, with the motivation of detecting fraudulent prescriptions and identifying individuals who may be trying to obtain drugs for unauthorized purposes ([0008]).    



Conclusion

The following relevant art not cited is made of record: 
US Publication 20150339456A1, which is directed to a method and apparatus for predicting abuse or diversion of a controlled substance by identifying a potential abuser
US Publication 20170109497A1, which is directed to a controlled substance diversion detection system and method that monitors activities by healthcare providers/caregivers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619